DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Shen (US 2015/0096751 A1 to Shen et al., published April 9, 2015).  This document was cited by Applicant in its Information Disclosure Statement filed July 31, 2020.
Shen discloses a process for treating a subterranean formation by introducing into a drilled wellbore a hydraulic fracturing composition including water/brine, a superabsorbent polymer in an expanded state; a plurality of proppant particles disposed in the superabsorbent polymer; a well treatment agent, and a fluid to expand the superabsorbent polymer by swelling into the expanded state, wherein the well treatment agent can be a scale inhibitor, tracer, pH buffering agent, or a combination thereof (abstract; [0005]; [0006]; [0026]; [0029]; [0030]; [0071]; [0073]; [0077]; [0115]). The proppant particles remain suspended in the hydraulic fracturing composition without settling to the bottom of the fractures, which enhances production from a well, wherein superabsorbent polymer expands into an expanded state, wherein the superabsorbent polymer particles are configured to break in response to a breaking condition and a plurality of proppant particles are released from the superabsorbent polymer into fractures ([0026] to [0028]); [0029]; Figs. 1-2).  The superabsorbent polymer (SAP) can be crosslinked with a crosslinker (can have internal and/or surface crosslinks) and is capable of absorbing large amounts of aqueous liquids by swelling and retains the absorbed fluid under certain pressure or temperature ([0028]; [0029]; [0039]; [0092]; [0119]).
Shen further discloses surface crosslinked SAP particles having increased surface density resulting from the reaction of the SAP particle with the surface crosslinker and heat-treatment, wherein the surface crosslinkers include one or more functional group, such as an alcohol, amine, aldehyde, or carboxylate group, and wherein suitable crosslinkers include, inter alia: diacrylate compounds, such as (poly)ethyleneglycol diacrylate, trimethylopropane trimethacrylate, ethoxylated trimethylol triacrylate, and ethoxylated pentaerythritol tetracrylate; divinyl or diallyl compounds, such as diallylamide of 2,2'-azobis(isobutyric acid); aliphatic unsaturated amides, such as methylenebisacrylamide or ethylenebisacrylamide; and aliphatic esters of polyols or such as di(meth)acrylates of butanediol, ethylene glycol, polyglycols, trimethylolpropane ([0040]).  Other suitable crosslinkers include: boron crosslinkers, e.g.,  boric acid, sodium tetraborate, encapsulated borates, which can be used with buffering agents and pH control agents; Zirconium crosslinkers, e.g., zirconium lactates, and, titanates, such as titanate lactates and triethanolamines ([0040] to [0043]; [0091]; [0092]; [0118]).  The crosslinker can be used with a buffer/pH control agent, such as glyoxal, sodium carbonate, potassium/calcium carbonate, an acetate, a citrate (citric acid), phosphate, borate, or tartrate ([0041]; [0084]; [0086]; [0108]).
Shen also discloses suitable polymers as SAP include: high-molecular weight polysaccharide materials (that in a dry state, can absorb and retain a weight amount of water equal to or greater than its own, such as galactomannan/guar gum and derivatives thereof, carrageenan and starch; and produces SAPs can include monomers, such as, vinyl alcohol, acrylic acid and acrylamide (that form, e.g., polyvinyl alcohol or polyacrylic acid SAPs ), wherein the SAP can be encapsulated ([0030]; [0032]; [0033]; [0036]; [0037]).  The composition can also contain a viscous polymer (hydratable polymer), such as: guar and derivatives including hydropropyl guar (HPG), carboxymethyl guar (CMG), and carboxymethylhydroxypropyl guar (CMHPG); or cellulose/starch derivatives, including hydroxyethylcellulose (HEC), carboxymethylcellulose (CMC), hydroxypropylcellulose (HPC), and carboxymethyl-hydroxyethylcellulose (CMHEC); and hydropropyl starch ([0088]; [0090]; [0102]). 
Thus, the instant claims are anticipated by Shen.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7-15 and 18-20 are rejected under 35 U.S.C. 103 as unpatentable over Shen in view of Kriegel (US 20006/0081369 A1 to Kriegel, published April 20, 1986.)
Shen was discussed above.  Shen does not disclose its crosslinker as divinyl sulfone (DVS) as recited in present dependent claim 11
Kriegel, however, teaches a viscosified aqueous composition for treating a subterranean formation, wherein divinyl sulfone crosslinking agents (having the chemical formula depicted present claim 10) are used for crosslinking hydratable polymers in a viscosified treatment fluid, wherein the hydratable polymer can be a polysaccharide, such as guar derivatives, cellulose derivatives and starch, and wherein the crosslinked gelling agent comprising at least one alkyl sulfone bridge (abstract; [0006] to [0012]; [0016]; [0017]; [0032] to [0035]. Figure 1).  The gelling agent is present in the composition in about 0.1 to 50 percent by weight/volume ([0017]) whereas the DVS crosslinking agent can be present in an amount of 0.003 to 1% by weight of the aqueous composition ([0021]).  The viscosified aqueous composition can be used in a fracturing application ([0014]; [0029]).
Kriegel further teaches that its DVS crosslinking agents are effective in lesser concentrations and free of metal (environmental friendly) and further have enhanced thermal stability and are effective under alkaline conditions, in comparison to typical crosslinkers ([0005]; [0014]; [0042]; Examples).
Therefore, it would have been obvious to a person of ordinary skill in the oilfield art to select DVS as a crosslinking agent in Shen’s aqueous viscosified fluid composition for use in treating a drilled formation (and form, for example, crosslinked DVS with CMG/HPG).  It would have been obvious to one in the art to do so because DVS as a crosslinking agent provides enhanced thermal stability and is also environmentally friendly, as taught by Krieger.
As to claims 19 and 20, as discussed above, Shen teaches using its composition for hydraulically fracturing a well (i.e., particularly treating a zone of a formation which has been drilled.)  Shen further teaches using tracers to detect or infer information about the well, borehole or the drilled formation, to determine areas requiring treatment or the location of the mud/treatment fluid ([0077]).  Even though Shen does not expressly disclose a drilling step per se, it clearly implies that a well has been drilled and, subsequently, determine the area for the subsequent hydraulic fracturing treatment (claims 19 and 20).
Although Shen may not expressly teach the concentrations or molecular weight ratios that are recited in dependent claims 7-9 and 14, Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Shen.




Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Shen does not disclose its treatment composition further containing a cementitious material as recited in present dependent claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



May 8, 2021